Citation Nr: 1641809	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-08 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to an evaluation in excess of 20 percent for the service-connected left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2005 to September 2006.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In that rating decision, the RO decreased the Veteran's evaluation for his left ankle disability from 20 percent to 10 percent.   Jurisdiction of the claim currently resides with the Seattle, Washington RO.

In July 2012, the Veteran testified at a Travel Board hearing at the Seattle RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In May 2014, the Board remanded the case to the RO for further development and adjudicative action.

The Appeals Management Center (AMC) issued a rating decision in April 2015 finding the reduction of the Veteran's rating from 20 percent to 10 percent to be not proper and restored the Veteran's 20 percent rating for the entire period.  Since the Veteran's 20 percent rating has been fully restored, the issue of the propriety of the reduction is no longer before the Board and the remaining issue on appeal has been recharacterized as shown on the title page.  

The AMC also assigned a separate 10 percent rating for the Veteran's scars on his left ankle resulting from surgeries undergone to correct his service-connected left ankle disability in an April 2015 rating decision.  To the Board's knowledge, the Veteran has not expressed disagreement with that determination. 

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU), where there is evidence of record regarding unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran reported in a January 2015 treatment note that he was working 30 hours per week and no subsequent evidence suggests that the Veteran's service-connected disabilities have prevented him from obtaining or maintaining employment.  Therefore no TDIU claim is inferred as part of the current appeal for an increased evaluation.


FINDING OF FACT

For the entire period covered by this claim, the Veteran's left ankle disability has been manifested by no more than marked limitation of motion with pain, and no more than moderate instability.


CONCLUSIONS OF LAW

1.  For the entire period covered by this claim, the criteria for the assignment of a rating in excess of 20 percent for the service-connected left ankle disability based on limitation of motion with pain are not met.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2015).

2.  For the entire period covered by this claim, resolving reasonable doubt in the Veteran's favor, the criteria for the assignment of a separate 20 percent evaluation for the Veteran's left ankle disability on the basis of instability have been more nearly approximated.  See 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5273 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Board acknowledges that notice was not provided prior to the adverse determination on appeal (which was issued following a VA mandatory review examination).  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   Nevertheless, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, including the July 2011 VCAA notice for his back pain and groin injury claims, the Veteran was ultimately provided the necessary information so as to allow a reasonable person to understand how to substantiate a claim for a higher disability rating; and (2) based on the contentions of the Veteran and his representative, as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Further, evidence that the Veteran and his representative have submitted demonstrate that the Veteran has actual knowledge of the requirements for an increased rating.  At the July 2012 hearing, the Veteran and his representative demonstrated knowledge of the information and evidence required to substantiate the Veteran's claim.  In addition, the Informal Hearing Presentation submitted by the representative again clearly demonstrated such knowledge.  Their arguments have been responsive to the legal requirements for an increased rating and the Veteran was provided VA physical examinations to address this very question.  Based on the arguments raised by the Veteran and his representative, they have demonstrated actual knowledge of the requirements for establishing an increased rating.  Thus, the Board finds that no prejudice results in proceeding with adjudication of the Veteran's claim.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded two VA examinations, one in July 2009 and one in January 2015, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran has not reported that his left ankle disability has worsened since the date of the latter examination.  A remand is thus not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The agency of original jurisdiction (AOJ) substantially complied with the May 2014 remand orders, namely to issue a new supplemental statement of the case (SSOC) and to conduct an examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  



Increased Ratings

The Veteran seeks a rating in excess of 20 percent for the service-connected left ankle disability.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.  When an unlisted condition is encountered, it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, consideration is given as to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015). 

The provisions of § 4.40 and § 4.45 thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07   (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

The Veteran's left ankle disability has been rated under Diagnostic Code 5271.  In evaluating the Veteran's current level of disability, the Board will consider all applicable Diagnostic Codes.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Under diagnostic code 5271, a 10 percent rating is warranted for moderate limitation of ankle motion, and a 20 percent rating is warranted for marked limitation of motion.  Further, under appropriate VA regulations, full range of ankle dorsiflexion is from zero to 20 degrees, and full range of ankle plantar flexion is from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The descriptive terms "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for an "equitable and just" decision.  38 C.F.R. § 4.6.

Diagnostic codes 5270 and 5272 focus on ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet. App. 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th Ed. 1994)).  Under diagnostic code 5270, a 40 percent rating will be assigned for ankylosis of the ankle with plantar flexion at more than 40 degrees, or dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity, a 30 percent rating will be assigned for ankylosis of the ankle with plantar flexion between 30 and 40 degrees or dorsiflexion between 0 and 10 degrees, and a 20 percent rating will be assigned for plantar flexion less than 30 degrees.  38 C.F.R. § 4.71a. 

Under Diagnostic Code 5272, ankylosis of the subastragalar or tarsal joint in poor weight-bearing position will be assigned a 20 percent rating, and ankylosis of the subastraglar or tarsal joint in good weight-bearing position will be assigned a 10 percent rating.  

Diagnostic Code 5273 addresses malunion of the os calcis and astragalus.  Malunion of the os calcis or astragalus with marked deformity will be assigned a 20 percent rating, and malunion of the os calcis or astragalus with moderate deformity will be assigned a 10 percent rating.  Additionally, a 20 percent rating will be assigned under Diagnostic Code 5274 if the Veteran had undergone an astragalectomy.  

Background

At the July 2009 VA examination, the Veteran described instability in his left ankle causing him to lose his balance and fall when he is climbing stairs or walking on uneven surfaces.  The Veteran described this injury as progressively worse since onset.  The VA examiner noted no deformity or reports of the ankle giving way, instability, and decreased speed of joint motion.  The Veteran denied pain, stiffness, incoordination, episodes of dislocation or subluxation, episodes of locking, effusions, symptoms of inflammation, or flare-ups of joint disease.  The Veteran also described falling easily due to this left ankle disability.  The Veteran reported he was able to stand up to an hour and walk one to three miles.  A physical examination revealed poor propulsion in the weight bearing joint, instability, and abnormal motion, as well as excessive laxity of the left ankle.  Range of motion testing revealed no objective evidence of pain with active motion in the left ankle, left dorsiflexion from zero to 20 degrees, and left plantar flexion from 0 to 45 degrees.  There was no joint ankylosis.  Imaging was interpreted as reflecting a metallic suture anchor in the lateral malleolus and some thickening and a metal artifact in the left fibula. 

At treatment in March 2010 for his left ankle, the Veteran reported stepping into a hole at work and hearing a pop followed by sharp pain.  Physical examination revealed some tenderness over the lateral malleolus but more over the length of the peroneal tendon and some swelling.  Flexion and extension of the Veteran's foot was not abnormal but did result in pain.  Imaging showed a surgical staple, but no new deformity.  The Veteran was given an air cast and crutches, with instructions to return to weight bearing as tolerated and also pain medication.  

Treatment notes from January 2012 indicate continuing instability in the Veteran's left ankle, frequent pain, and a decided limp.  A physical examination revealed no edema, a markedly positive anterior drawer test, and no lateral stability.  The treating doctor, Dr. J.G.S., noted that the Veteran has complete instability of his left ankle.  He also noted that surgical attempts in the military and subsequently did not resolve the Veteran's problem.  

At the hearing in July 2012, the Veteran testified that he views the functional impairment from his left ankle disability as him having to constantly watch where he steps and worry about whether his ankle will hold up.  The Veteran stated that his left ankle disability results in instability, not just limited motion.  The Veteran reported his ankle is easily sprained and he often falls because of the instability.  The Veteran testified that uneven ground or stairs can cause his ankle to roll or sprain.  The Veteran reported that he worked previously in construction but was given jobs that did not involve lifting or carrying due to his ankle instability.  The Veteran indicated that in his current job as a shelf stocker, he often stands on one leg to avoid pain in his left leg.  The Veteran testified that stepping sideways, walking on stairs, or turning around can cause him to lose his balance.  The Veteran reported that his pain has been getting worse as he ages and that weakness can be caused by the pain.  He testified that doing an exercise over and over can cause weakness in his ankle.  

Treatment from January 2015 revealed continued left ankle instability.  The Veteran reported that the lateral side of his ankle hurts with a tingly sensation over the surgical scar.  The Veteran complained of difficulty walking over uneven surfaces and sand, but also reported being able to stand and walk throughout the day without difficulty.  The Veteran indicated that he worked as a shelf stocker for 30 hours per week.  A physical examination revealed no pain with range of motion, eversion, inversion, and circumduction testing in the Veteran's left ankle.  However, the nurse practitioner recorded dorsiflexion to 10 degrees in the left ankle and plantar flexion to 15 degrees, which suggests abnormal range of motion.  The Veteran was noted to have normal and symmetric range of motion without pain of the left ankle, but evidence of pain over the old surgical scar.  The Veteran bore full weight on the ankle without difficulty.  The nurse practitioner referred the Veteran for an ankle boot and shoe inserts.  

A VA examiner conducted another examination of the Veteran's left ankle in January 2015.  The Veteran reported that any type of bouncing or pulsing motion will make his ankle unstable, that uneven ground causes his ankle to give out, that he has sharp pain in his left leg if he rolls his ankle, that he has lack of endurance in his left ankle, that he rolls his ankle once per week to once per month, and that he has mild sprains every few days.  The Veteran reported he walks with a limp even when he is not experiencing a flare-up of symptoms.  The Veteran said he cannot do activities such as football, skateboarding, bicycle riding, and basketball.  The Veteran indicated that drives instead of biking because of his ankle, and even driving is painful for his left foot.  In terms of range of motion testing, the Veteran's left ankle dorsiflexion was zero to 10 degrees instead of the normal zero to 20 degrees and his plantar flexion was 50 degrees to zero degrees instead of the normal zero to 45 degrees.  

The VA examiner noted functional loss represented by pain and guarding exhibited on plantar flexion, but no pain with weight bearing.  There was localized tenderness or pain on palpation in the lateral aspect of the malleolus.  There was no additional loss of function on three repetitions but the VA examiner opined that the Veteran's statements describing functional loss with repetitive use over time are supported by the examination.  The Veteran complained of daily flare-ups with moderate severity that last for hours, however the VA examiner was unable to opine on the extent that pain, weakness, fatigability, and incoordination limit the Veteran's functioning during a flare-up without mere speculation.  The VA examiner noted painful ambulation with increased fatigue during walking that disturbed the Veteran's locomotion.  There was no reduction in muscle strength or ankylosis.  There was instability in the Veteran's left ankle with laxity revealed by a Talar Tilt Test as compared to the Veteran's right ankle.  The Veteran reported using a brace regularly.  Imaging revealed normal mineralization and alignment, intact ankle mortise, no acute fractures or dislocations, normal soft tissues, and an anchor within the talus.  Objective evidence of crepitus was noted in the Veteran's left ankle.  The VA examiner noted that the Veteran reported pain in his ankle if he tries to sit down or kneel at work to stock lower shelves.  The VA examiner opined that the Veteran's left ankle symptoms reflect a moderate disability. 


Analysis

The Veteran essentially contends that the functional limitations from service-connected his left ankle disability should entitle him to a higher than 20 percent evaluation or an extraschedular rating.  Here, the Veteran's left ankle limitation of motion with pain is rated under diagnostic code 5271 and the Veteran is already receiving the maximum schedular evaluation of 20 percent under that diagnostic code.  As noted above, a higher rating based on functional loss may not exceed the highest rating available under a certain diagnostic code.  Johnston, 10 Vet. App. at 85.  Thus, a rating in excess of the Veteran's current 20 percent rating is not warranted under diagnostic code 5271.

However, the medical evidence demonstrates that the Veteran's left ankle disability is manifested by both limitation of motion with pain and instability. Diagnostic code 5271 only contemplates symptoms of limitation of motion with pain.  Accordingly, a separate rating is warranted for instability of the ankle.  The diagnostic criteria for the ankle, namely diagnostic codes 5270-5274, do not address ankle instability.  The Veteran's representative has argued that referral for extraschedular evaluation is warranted on that basis.  However, the Board finds such referral unnecessary as the Board believes a separate rating is permissible under 38 C.F.R. § 4.20.  Specifically, the Board believes that the level of disability resulting from his instability is such that a rating by analogy is warranted under diagnostic code 5273 for malunion of the os calcis or astragalus with marked deformity to compensate the Veteran for instability.  38 C.F.R. § 4.20.  

The Veteran has complained of instability in his ankle that causes him to fall.  At the July 2009 VA examination, the Veteran described instability in his left ankle that causes him to lose his balance and fall when walking on uneven ground or climbing stairs.  The VA examiner reported poor propulsion in the weight bearing joint, instability, abnormal motion, and excessive laxity.  Treatment notes from January 2012 reflect complaints of a limp, frequent pain in the left ankle, and complete instability of his left ankle.  At the July 2012 hearing, the Veteran testified that he experiences weakness in his ankle after repetitive exercises.  The Veteran also testified that his work duties as a shelf stocker cause him pain in his left ankle.  The Veteran complained in a January 2015 treatment note of difficulty walking over uneven surfaces or sand.  At the January 2015 VA examination, the Veteran reported bouncing or pulsing motion makes his ankle unstable, lack of endurance in his left ankle, and rolling his ankle once per week to once per month.  Imaging reflected no acute fractures or dislocations but an anchor within the talus.  

Under 38 C.F.R. § 4.20, when an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Based on this record, the Board concludes that a 20 percent rating, but not higher, is appropriate under diagnostic code 5273, which contemplates malunion of the os calcis or astragalus with marked deformity, as this is the most closely analogous code.  This is also the maximum schedular evaluation under diagnostic code 5273.  The Veteran has constantly complained of instability in his left ankle, but the treatment notes indicate that he is still able to walk and stand for significant periods.  The Veteran was working as of January 2015, suggesting that his left ankle instability does not completely prevent him from performing his work duties.  The January 2015 VA examiner opined that the Veteran's left ankle disability symptoms reflect a moderate disability and the imaging reflected an anchor in the Veteran's talus.  As such, the Board finds that the evidence is consistent with and analogous to a 20 percent rating for malunion of the os calcis or astragalus with marked deformity, as this is the maximum schedular evaluation under diagnostic code 5273.  

As there is no ankylosis in the Veteran's left ankle, the Veteran's ankle disability cannot be rated higher under diagnostic code 5270.  Absent ankylosis, no higher evaluation is available under any other diagnostic code for rating ankle disabilities.  As mentioned above, a higher rating based on functional loss may not exceed the highest rating available under a certain diagnostic code.  Thus, the instability in the Veteran's left ankle has been granted the highest schedular rating for an ankle disability and a higher rating is not warranted.  

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  The Board does not find evidence that the Veteran's rating should not be increased for the entire period covered by this claim.  

In summary, resolving reasonable doubt in the Veteran's favor, the Board finds that a separate 20 percent rating is warranted to compensate the Veteran for the instability of his service-connected left ankle disability.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  

Extraschedular Rating 

The Veteran's representative asserted in a September 2016 post-remand brief that, although the examination of the Veteran's left ankle did not show ankylosis, an extra-schedular rating should be considered based on evidence of instability.  

The Board has considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b)(2014); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

In this case, the Board finds that referral for extraschedular consideration is not warranted despite the assertions of the Veteran's representative.  The symptoms of the Veteran's service-connected left ankle disability do not fall neatly under one rating criteria, as shown in the above discussion.  However, the assignment of ratings under diagnostic codes 5271 and 5273 has allowed the Board to reasonably and adequately contemplate the Veteran's symptoms.  The Veteran has been compensated for limitation of motion with pain under diagnostic code 5271 and for instability by analogy under diagnostic code 5273.  Thus, the Veteran does not have symptoms associated with his left ankle disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, a comparison of the Veteran's symptoms and functional impairment with the schedular criteria does not show that the Veteran's disability presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

Further, and according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The Board finds that the available schedular evaluations are adequate to rate the disability.  In the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted.


ORDER

For the entire period on appeal, entitlement to an evaluation in excess of 20 percent for the service-connected left ankle disability on the basis of limitation of motion with pain is denied.

For the entire period on appeal, entitlement to a separate evaluation of 20 percent, but no more, for the service-connected left ankle disability on the basis of instability is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


